Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 17, 1979, convicting him of promoting prison contraband in the first degree and escape in the second degree, upon a jury verdict, and imposing sentence. Matter remanded to the County Court, Nassau County, for further proceedings in accordance herewith; appeal held in abeyance in the interim. Defendant has alleged, inter alia, that four correction officers, who subsequently appeared as witnesses at his trial, were present in the room as guards when he gave his testimony before the Grand Jury, and he contends that their presence inhibited his ability to testify freely and violated the secrecy of the Grand Jury proceedings and mandates a dismissal of the indictment (GPL 210.35, subd 5). Upon the present record we are unable to establish whether these allegations are true. Accordingly, the matter is remanded to the County Court for further proceedings to clarify this issue. Damiani, J. P., Cohalan, Margett and Weinstein, JJ., concur.